***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. STANLEY MORRIS
                (AC 40453)
                      Sheldon, Prescott and Elgo, Js.

                                  Syllabus

The plaintiff in error, D Co., a bail bonds company, brought this writ of
   error from the order of the trial court denying its motion for release
   from its obligations under a certain surety bail bond that it had posted
   on behalf of the defendant in the underlying criminal action. D Co.
   claimed that the trial court violated its right to due process in numerous
   ways during the adjudication of the bond forfeiture proceedings. Held
   that the trial court properly denied D Co.’s motion for release from its
   surety obligations; although D Co.’s unpreserved claims that the trial
   court violated its right to due process during the adjudication of the
   bond forfeiture proceedings were reviewable under State v. Golding
   (213 Conn. 233), D Co.’s right to due process was not infringed in
   any manner.
             Argued April 23—officially released July 3, 2018

                            Procedural History

   Writ of error from the order of the Superior Court in
the judicial district of Stamford-Norwalk, geographical
area number twenty, Hernandez, J., denying a motion
filed by the plaintiff in error for release from certain
surety bond obligations, brought to the Supreme Court,
which transferred the matter to this court. Writ of
error denied.
  Thomas Becker, for the plaintiff in error (Dad’s Bail
Bonds, LLC).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were Richard J. Colangelo,
Jr., state’s attorney, and Angela R. Macchiarulo, senior
assistant state’s attorney, for the defendant in error
(state).
                           Opinion

   PER CURIAM. The plaintiff in error, Dad’s Bail
Bonds, LLC, brings this writ of error challenging the
judgment of the trial court denying its motion for release
from surety obligations arising out of a $45,000 bond it
had posted on behalf of the defendant in the underlying
criminal case, Stanley Morris. After Morris failed to
appear in court as required, the court ordered the bond
forfeited. The plaintiff in error claims that the trial court
violated its right to due process in numerous ways dur-
ing the adjudication of its motion for release and that,
pursuant to General Statutes § 54-65c, it was entitled
to release from its surety obligation.
   The plaintiff in error’s procedural due process claims
were not preserved below, and we have, therefore,
reviewed them pursuant to the standard set forth in
State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823
(1989), as modified by In re Yasiel R., 317 Conn. 773,
781, 120 A.3d 1188 (2015). Having thoroughly reviewed
the record, we are not persuaded that the plaintiff in
error’s right to due process was infringed in any manner.
We also conclude that the court properly denied the
plaintiff in error’s motion for release from its surety
obligations. Accordingly, we affirm the judgment of the
trial court denying the plaintiff in error’s motion for
release.
  The writ of error is denied.